United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2253
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Eric Michael,                            *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 21, 2001
                                Filed: March 27, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Eric Michael pleaded guilty to conspiring to distribute and possess with intent
to distribute cocaine base, in violation of 21 U.S.C. § 846, and was sentenced to 168
months imprisonment and 5 years supervised release. Michael filed a presentencing
motion to withdraw his plea, alleging that the government had acted in bad faith by
causing him to plead guilty pursuant to a plea agreement which did not include a
substantial-assistance downward-departure provision, and withholding a plea
agreement which did include such a provision, despite Michael’s proffer of information
to authorities. The district court1 denied his motion, concluding after a hearing that
Michael had not carried his burden to present a fair and just reason for plea withdrawal.
On appeal, Michael’s counsel challenges the denial of the plea-withdrawal motion. We
grant Michael’s request to file a second pro se supplemental brief, and we have
considered his two pro se briefs.

     We conclude that the district court did not abuse its discretion in denying
Michael’s plea-withdrawal motion. See United States v. Knight, 96 F.3d 307, 309 (8th
Cir. 1996) (standard of review; defendant who asserted that government promised to
file departure motion did not demonstrate fair and just reason where promise was not
contained in written plea agreement, and defendant had acknowledged that written
agreement covered his entire understanding with government), cert. denied, 520 U.S.
1180 (1997); United States v. Kelly, 18 F.3d 612, 618-19 (8th Cir. 1994) (district court
did not abuse discretion in denying plea-withdrawal motion premised on government’s
refusal to move for substantial-assistance downward departure where government did
not breach plea agreement or unconstitutionally withhold motion). We have considered
each of Michael’s pro se arguments and find them meritless.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
                                           -2-